 Case 3:16-cr-00060-M Document 1129 Filed 07/14/20                   Page 1 of 1 PageID 9778



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

UNITED STATES OF AMERICA,                         §
                                                  §
v.                                                §           Case Number: 3:16-CR-00060-M
                                                  §
JEFFREY EUGENE FULLER (5),                        §
                                                  §
       Defendant.                                 §

                                             ORDER

       Upon Motion of Defendant for compassionate release pursuant to 18 U.S.C.
§ 3582(c)(1)(A) and for home confinement under 18 U.S.C. § 3624(c)(2) and the CARES Act,

       IT IS ORDERED that the Motion is:

☒ DEFERRED pending supplemental briefing. The Court DIRECTS the United States Attorney
to file a response on or before July 20, 2020, along with all Bureau of Prisons records [medical,
institutional, administrative] supporting the approval or denial of this Motion.

☐ DISMISSED WITHOUT PREJUDICE for want of jurisdiction because of Defendant’s pending
direct appeal.

☐ DENIED FOR FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES under 18 U.S.C.
§ 3582(c)(1)(A) (failure to fully exhaust all administrative rights to appeal a failure of the Bureau
of Prisons to bring a motion on the defendant’s behalf; the lapse of 30 days from the receipt of
such a request by the Warden, whichever is earlier).

☐ DENIED after complete review of the Motion on the merits under 18 U.S.C. § 3582(c)(1)(A).
Factors considered (optional):

☐ Defendant’s request for release to home confinement is DENIED. The CARES Act and 18
U.S.C. § 3624(c)(2) do not grant courts statutory authority to modify a defendant’s place of
incarceration.

       SO ORDERED.

       July 14, 2020.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE


                                                -1-
